Title: Abigail Adams to John Adams, 19 November 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy 19 November 1794
          
          I received by Saturdays post Yours of Novbr 8th, and was happy to find that you had got well to Philadelphia, and that there was a fair prospect of Peace on all sides. I was fearfull that they would make a senate before you reachd Philadelphia. Butlers conduct is much like the Man, unsteady and wavering. the Democrats have found a spirit in the Body of the people too enlightned, & too Sensible to their own happiness, and the welfare of the Country, to Second their views; in the manner they flatterd themselves. mr Amess Election has dampd their spirits here; and tho Jones upon the Stage in Portsmouth, in the Character of a servant who was puzling his wits for his masters support, Breaks out, that he knew not what to do now unless to invent Lies for the Boston Chronical. (Ben Still goes on lying.) this peice of wit, in the actor, produced a Roar of Laughter through the whole house, which was followd by a Clap in unison, and proved more fully than fifty essays the Estimation in which that paper is held. Tis said Genll Shepard is Elected in the Eastern district, instead of Lyman
          I made my visit last week to Haverhill and found my sister as well as I expected, tho at times Low in Spirits. She desired me to make her gratefull acknowledgments to you for the aid afforded to her son. without that assistance She should not have ventured to have continued him at Colledge—after the present Year. I am assured that the overseers will grant him every aid in their power, so that he will not be any great expence to his Mother for his Education. Captain Brooks says that the Tennant cannot live in the Farm House at Medford an other Year—that the House is now propd up with Timber & stakes, and that they are in danger every storm. I talkd with mrs shaw. she would sell her part, if she could vest the property in any real estate equally productive, but She has referd herself wholy to dr Tufts to do for her as he would act for a Daughter of his own in the same circumstances. She says, if she Builds she must morgage the interest—for a Number of Years, which under her present circumstances, she knows not how to do without. May Dr Tufts be collecting material this winter for Building.?
          
          with regard to Home, the last week our people finishd the potatoes, carted Manure one day brought up three scow loads of seaweed making 18 loads and would have, got an other, but mrs Pope took it into her Head that bringing off the Sea weed, would leave the Farm exposed to be washd away with the sea, so our people lost a tide being obliged to remove to an other place to load the westerly winds & high tides had carried it off from our own ground. last Saturday & several days through the week we had severe weather, and considerable Snow. the Ice has made round the shoar so that at present no more sea weed can be got in that way. savil & Nightingale have cleard the shore hire. the latter brought his account yesterday 28. Load for which I payd him. Bracket & Savil have not yet brought theres. we have got home our new wheels. Splitting Hills, & getting out the remainder of the Manure will be the next object. the Winter however approaches fast. Shaw Suits me exactly— the 5 oclock hour does not find me in Bed the Sun is just now rising & promising a fine day—
          to your ever affectionate
          
            Abigail Adams
          
          
            Mrs Brisler and Family are well and are to keep thanksgiving here tomorrow
          
        